NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


KIMBERLY GOODMAN,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D18-5
                                        )
SEAN GOODMAN,                           )
                                        )
             Appellee.                  )
                                        )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Lee County; John S. Carlin,
Judge.

Kimberly Goodman, pro se.

Bernard T. King of Rubinstein, Holz &
King, P.A., Fort Myers, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, and LUCAS, and ATKINSON, JJ., Concur.